Citation Nr: 0938000	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  97-29 413A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for a lumbosacral strain prior to September 30, 2002, and in 
excess of 20 percent from September 30, 2002.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1971 to April 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1996 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
December 1999, the Veteran testified at a personal hearing at 
the RO.  In July 2000, the Board remanded the case for 
additional development.  In October 2002, the Board issued a 
Development Memorandum.  Since the regulation authorizing the 
Board to develop cases on its own was later invalidated, 
another remand was issued in November 2003.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003) (which invalidated 38 C.F.R. 
§ 19.9(a)(2)).  This claim was again before the Board in 
March 2006, at which time the Board remanded it for 
additional development.  The requested development has been 
completed, and the claim is properly before the Board for 
appellate consideration.


FINDINGS OF FACT

The competent and probative evidence demonstrates that, prior 
to September 30, 2002, the Veteran's lumbosacral strain was 
characterized by pain on motion and that since September 30, 
2002, it has been characterized by forward flexion 0 to 70 
degrees.


CONCLUSION OF LAW

The schedular criteria for a disability rating higher than 10 
percent prior to September 30, 2002, and 20 percent from 
September 30, 2002, for a lumbosacral strain, have not been 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40-4.42, 4.45, 4.71a; 
Diagnostic Code (DC) 5295 (2002), effective prior to 
September 26, 2003; DC 5237 (2009), effective as of September 
26, 2003.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1) (2009).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In October 2001, October 2002, December 2002, May 2004, 
September 2005, April 2006, and March 2009 VA sent the 
Veteran letters informing him of the types of evidence needed 
to substantiate his claim and its duty to assist him in 
substantiating his claim under the VCAA.  The letters 
informed the Veteran that VA would assist him in obtaining 
evidence necessary to support his claim, such as medical 
records, employment records, or records from other Federal 
agencies.  He was advised that it is his responsibility to 
provide or identify, and furnish authorization where 
necessary for the RO to obtain, any supportive evidence 
pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Although no longer required, the appellant was also asked to 
submit evidence and/or information in his possession to the 
RO.

The Board finds that the content of the letters provided to 
the Veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the September 1996, April 
1997, and May 2003 rating decisions, September 1997 SOC, and 
July 1998, November 1999, January 2000, March 2001, November 
2005, and July 2009 SSOCs explained the basis for the RO's 
action, and the SOC and SSOCs provided him with additional 
periods to submit more evidence.  It appears that all 
obtainable evidence identified by the Veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the Veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.

Moreover, the Veteran has not demonstrated any prejudicial or 
harmful error in VCAA notice, and any presumption of error as 
to the first element of VCAA notice has been rebutted in this 
case.  See Shinseki v. Sanders, supra. 

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in the April 2006 and March 2009 
letters which VA sent to the Veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II.  Applicable Law, Regulations, and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2009); 38 C.F.R. Part 4 (2009).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned of the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the entire 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against an adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Also, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  38 
C.F.R. § 4.14.  A claimant may not be compensated twice for 
the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  However, when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

The Board must also consider whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40.

The Board notes that, during the pendency of the Veteran's 
claim and appeal, substantive changes were to the portion of 
the Rating Schedule which addresses lumbosacral strains under 
Diagnostic Code 5295.  See 68 Fed. Reg. 51,454, 51,458 (Aug. 
27, 2003) (now codified at 38 C.F.R. § 4.71a, DC 5237 
(2009)), which changes became effective on September 26, 
2003.

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 
10, 2000); 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (for 
Diagnostic Codes 5235 to 5243, unless DC 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes).  Ratings under the General 
Rating Formula for Diseases and Injuries of the Spine are 
made with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  

Under the former criteria of DC 5295, in effect prior to 
September 26, 2003, addressing lumbosacral strain, a 10 
percent evaluation contemplated characteristic pain on 
motion.  A 20 percent evaluation was warranted for muscle 
spasm on extreme forward bending and loss of lateral spine 
motion, unilateral, in the standing position. A 40 percent 
evaluation was in order for severe lumbosacral strain, with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a (2002).

The current General Rating Formula for Diseases and Injuries 
of the Spine provides a 20 percent disability rating for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent disability rating is assigned for forward flexion of 
the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
disability rating is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine.  A 100 percent disability 
rating is assigned for unfavorable ankylosis of entire spine.  
38 C.F.R. § 4.71a (2009). 

Note (2) provides that, for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  
See also Plate V, 38 C.F.R. § 4.71a.

A September 1996 rating decision granted service connection 
for a lumbosacral strain as of June 1, 1996 with an 
evaluation of 10 percent.  A May 2003 rating decision 
increased the evaluation to 20 percent, effective September 
30, 2002.

At the Veteran's April 1996 VA examination he complained of 
lumbar pain upon exertion.  Range of motion testing was 80 
degrees flexion, 25 degrees flexion, and 35 degrees rotation.  
At a March 1997 VA examination he complained of left sided 
low back pain with radiation to the left lower extremity.  On 
examination, there was tenderness of the low spine and 
decreased lower extremity pinprick sensation.  The lumbar 
spine had flexion of 70 degrees and extension and rotation of 
25 degrees.  Straight leg raising was positive on the right 
at 25 degrees and on the left at 45 degrees.

VA treatment records from October 1997 and September 1998 
show that the Veteran complained of low back pain.  September 
1998 X-rays from VA treatment showed mild spurring of L4 
posteriorly with no spondylolisthesis.  

At an October 1998 VA occupational therapy evaluation the 
Veteran rated his low back pain as a 7 out of 10 and said 
that it was usually a 6.  There was some relief of pain when 
the Veteran leaned to the right and backwards.  He had spasms 
that radiated to the front, there was no difference in the 
pain based on the time of day, and he could not stay in any 
position for a prolonged period.  A moist heating pad and a 
TENS unit provided temporary relief.  Tests for the back pain 
were described as inconclusive.  Straight leg raising, 
Lesegue's, Bowstring, Patrick-Fabere, and heel walk were 
negative bilaterally, and flip test and toe walk were 
positive on the left side.  Back pain was relieved with the 
90/90 position and exacerbated by trunk extension.  Gait was 
slightly antalgic on the left.

June 2000 VA treatment notes indicate that the Veteran 
complained of chronic back pain and that he had not been 
using Dervocet since getting an injection.  The pain was 
"terrible" when standing from a lying or sitting position 
but then went away.  

At an October 2000 examination arranged through VA, the 
Veteran complained that his back pain was exacerbated by 
having to stand for a period of time, going up and down 
stairs, carrying greater than 30 pounds, or being exposed to 
cold weather.  The Veteran said that the pain was chronic in 
nature and occurred on a daily basis.  He rated the pain as a 
6-7 out of 10, with 10 being the most intense he has ever 
felt.   Pressure on the back seemed to alleviate the symptoms 
and he had some relief with steroid injections.  The use of a 
TENS unit had also provided some relief.  On examination 
there was forward flexion to 65 degrees, 15 degrees lateral 
bending to the right, 25 degrees lateral bending to the left, 
and negative supine straight leg raises.  Motor strength was 
5 out of 5 with hip flexion bilaterally.  October 2000 X-rays 
of the lumbosacral spine were normal.

Radiographs of the lumbar spine showed sacralization at L5, 
stable SI joints, no evidence of spondylolysis or 
spondylolisthesis, and a lordotic curve of his lumbar spine.  
There was a slight loss of disc space at L5-S1 and mild 
encroachment noted at the foramen from hypertrophy of the 
facets at L3-L4, L5-L5, and L5-S1.  Otherwise, there were no 
real striking appearance of abnormalities of the 
thoracolumbar spine.  The examiner felt that there were no 
objective findings on physical examination consistent with 
the symptoms that the Veteran offered and that the changes 
from the X-ray were consistent with degenerative changes from 
aging and not to any trauma from his service in the Army.

A May 2001 MRI from VA treatment showed mild degenerative 
changes at L4-5, and, to a lesser extent, at L3-4, without 
herniation, and no significant impingement on the thecal sac 
throughout the lumbar spine.  Neural foramina were clear 
throughout the lumbar spine bilaterally.  In addition, the 
thecal sac and contents were normal with conus medullaris at 
T12.

November 2001 VA pain management treatment notes show that 
the Veteran reported that two trigger point injections he 
received for his low back had not helped.  A straight leg 
test was positive on the right, and the Veteran received a 
trigger point injection in his back.

G.W.D., M.D., a private physician, wrote in November 2001 
that he had treated the Veteran on several occasions since 
1998.  Dr. D felt that the Veteran had intractable thoracic 
and lumbar pain associated with degenerative disc disease and 
radiculopathy.  November 2001 treatment notes indicate that 
the Veteran had marked tenderness over the lower left 
thoracic region and anterior abdominal wall.  Bilateral 
lumbar tenderness was also present.  Straight leg raising was 
negative on the right and positive on the left at 60 degrees 
while sitting.  The range of motion at September 2001 
treatment had been 60 degrees lumbar flexion, 10 degrees 
lumbar extension, 10 degrees right lateral flexion, and 10 
degrees left lateral flexion.

M.P.M., M.D., a VA pain management specialist, wrote in 
January 2002 that his initial November 1996 diagnosis of the 
Veteran was chronic myofascial pain, muscular deconditioning, 
and sleep disorder.  Dr. M's January 2002 diagnosis included 
myofascial pain syndrome and lumbar degenerative joint 
disease.  A March 2002 EMG study of the left lower extremity 
was normal and there was no electrodiagnostic evidence for a 
neuropathic process or for a lumbosacral radiculopathy.  In 
June 2002 the Veteran received another trigger point 
injection.

March 2003 VA treatment notes indicate that the Veteran 
complained that his pain had gotten worse over the last 
couple of weeks due to bulging discs.  

At an April 2003 VA pain consultation, it was noted that the 
Veteran had been treated by neurologists with trigger point 
injections that provided temporary relief.  The Veteran 
complained of constant thoracic pain.  It increased with 
activities and was not associated with numbness.  He also 
complained of achy low back pain with occasional radiation to 
the left leg.  He received thoracic and lumbar epidural 
steroid injections.  At November 2003 treatment he said that 
he had done well for 3-4 months.  As of November 2003 he had 
low back pain with radiation down the left leg with 
occasional numbness.  The Veteran received another lumbar 
epidural injection at the November 2003 treatment.

At June 2004 VA treatment with Dr. M, it was noted that the 
Veteran had a herniated thoracic disc, myofascial pain 
syndrome, degenerative disc disease, and hypothyroidism.  Dr. 
M did not feel that thoracic epidural steroid and trigger 
point injections were unlikely to cause any significant long 
term benefit.

September 2004 MRIs from VA treatment showed T7-8 left 
paracentral/central disc herniation and a very mild 
posterocentral protrusion of the L3-4 disc.

In January 2005 the Veteran had a VA examination at which he 
rated his low back pain as a 7 to 8 and said that it occurred 
daily.  Cold weather, lifting, and walking on hard surfaces 
precipitated his pain.  Laying on his back, Darvocet, and a 
moist heating pad alleviated his pain, and he used a TENS 
unit.  The examiner felt that the Veteran had more pronounced 
myofascial back pain than radicular type pain in the lumbar 
area because the trigger point provided at least as much 
relief as the epidural injections.  

The Veteran had normal ambulation without the use of 
assistive devices and was able to do some chores at home.  
However, he had discomfort in performing activities of daily 
living, had some splinting or halting type movements getting 
on and off the examination table, and the left sacroiliac 
joint was tender to trigger point palpation.  There were no 
muscle spasms during the examination.  The lumbosacral spine 
had forward flexion 0 to 70 degrees, extension 0 to 20 
degrees that helped relieve the low back pain, lateral 
flexion 0 to 20 degrees on the left that was painful, and 
lateral flexion 0 to 25 degrees on the right that was not 
painful.  Rotational movements were 0 to 25 degrees 
bilaterally, and with repetitive active range of motion of 
the lumbar spine he had a flare of pain at 70 degrees forward 
flexion and 20 degrees lateral flexion to the left.  There 
was some evidence of intervertebral disc syndrome with left 
lower extremity pain radiation and decreased sensation in the 
left lower extremity.  Straight leg raise was 25 degrees and 
positive on the left.  

The examiner diagnosed the Veteran with lumbar degenerative 
disc disease at L3-4 and myofacial low back pain, and said he 
felt that the Veteran could perform sedentary employment.  
The Veteran could not perform repetitive bending, stooping, 
climbing, or lifting because of subjective low back 
complaints.  In an April 2006 addendum, the VA examiner 
opined that the Veteran had minimal degenerative changes that 
were developed in the spine and that were not related to any 
trauma or to the service connected lumbar strain.  The 
examiner wrote in an April 2009 report addendum that the 
Veteran had chronic myofascial low back pain related to the 
1991 injury but that his mild degenerative disc disease and 
degenerative joint disease were not at least as likely as not 
related to the service-connected lumbar strain.

The Veteran does not qualify for an evaluation in excess of 
10 percent prior to September 30, 2002.  Under the 
regulations for that period, he does not qualify for a 20 
percent evaluation under DC 5295 because the record does not 
show that he had a lumbosacral strain with muscle spasm on 
extreme forward bending and loss of lateral spine motion, 
unilateral, in a standing position.  The Board notes that in 
October 1998 the Veteran had spasms that radiated to the 
front.  However, there is no indication that they were 
elicited by forward bending, and tests for back pain were 
inconclusive.  At the October 2000 examination he had 15 
degrees lateral bending to the right and 25 degrees lateral 
bending to the left.  However, there was no indication that 
he had muscle spasm on extreme forward bending.  Dr. D 
indicated that in September 2001 the Veteran had 10 degrees 
bilateral lumbar flexion.  However, there again was no 
evidence of muscle spasm on extreme forward bending.

Reviewing the evidence from September 30, 2002, the date on 
which the Veteran's evaluation for his service-connected 
lumbosacral strain increased to 20 percent, the record does 
not show that he qualifies for an increased evaluation.  
Prior to September 26, 2003, DC 5295 was in effect.  A 40 
percent evaluation, the next highest available after 20 
percent, required severe lumbosacral strain, with listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  The record 
does not show that the Veteran met this standard, although 
his treatment records show that he continued to be treated 
for back pain during this period.

From September 26, 2003, the Veteran will be evaluated under 
DC 5237, which requires forward flexion of the thoracolumbar 
spine of 30 degrees or less for an evaluation of 40 percent, 
the next highest available after 20 percent.  At the January 
2005 VA examination, he had forward flexion to 70 degrees.  
Furthermore, the examiner opined in April 2006 that the 
Veteran had minimal degenerative changes in the spine that 
were not related to any trauma or to the service connected 
lumbar strain.  He further wrote in April 2009 that the mild 
degenerative disc disease and degenerative joint disease were 
not at least as likely as not related to the service-
connected lumbar strain.

At no time since June 1, 1996, has a higher rating been 
warranted for a lumbosacral strain based on functional loss 
due to pain and weakness, weakened movement, excess 
fatigability and incoordination, pursuant to the provisions 
of 38 C.F.R. §§ 4.40, 4.45 and 4.59; DeLuca, supra.  The 
Veteran's limitations are contemplated in the currently 
assigned 10 and 20 percent ratings.

Given the Veteran's complaints associated with employment, 
the Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 
(2008).  The record reflects that the Veteran has not 
required frequent hospitalization for the disability, and 
that the manifestations of the disability are not in excess 
of those contemplated by the assigned rating.  Further, 
although he experiences occupational impairment, there is no 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned ratings.  The Court has held 
that, "if the criteria reasonably describe the claimant's 
disability level and symptomatology, then the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral is required."  Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  Therefore, the Board has concluded that 
referral of this case for extra-schedular consideration is 
not in order.

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
prior to September 30, 2002, and 20 percent from September 
30, 2002, for a lumbosacral strain is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


